EXHIBIT 10.29

VONAGE HOLDINGS CORP.

2006 INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT

“Participant”:                             

“Date of Award”:                 

This Agreement, effective as of the Date of Award set forth above, represents
the grant of Restricted Stock by Vonage Holdings Corp., a Delaware corporation
(the “Company”), to the Participant named above, pursuant to the provisions of
the Vonage Holdings Corp. 2006 Incentive Plan (the “Plan”). Capitalized terms
have the meanings ascribed to them under the Plan, unless specifically set forth
herein.

The parties hereto agree as follows:

 

  1. Grant of Restricted Stock

The Company hereby grants to the Participant Restricted Stock consisting of
             restricted Shares in the manner and subject to the terms and
conditions of the Plan and this Agreement.

 

  2. Vesting of Restricted Stock

(a) Subject to Section 2(e) below, the Restricted Stock vests as to 1/4th of the
Shares on each of the first, second, third and fourth anniversaries of the Date
of the Award.

(b) To the extent not previously vested in accordance with this Section 2, in
the event that the Participant’s employment terminates on or prior to the first
anniversary of a Change of Control, due to termination by the Company without
Cause or by the Participant for Good Reason, the Restricted Stock will vest as
of the date of termination of employment.

(c) To the extent not previously vested in accordance with this Section 2, in
the event of the Participant’s death, one-half the number of unvested Shares of
Restricted Stock will vest as of the date thereof.

(d) To the extent not previously vested in accordance with this Section 2, in
the event of the Participant’s Disability, one-half the number of unvested
Shares of Restricted Stock will vest as of the date thereof.



--------------------------------------------------------------------------------

(e) To the extent not previously vested in accordance with this Section 2, if
the Participant’s employment terminates for a reason other than as set forth in
Section 2(b), 2(c) or 2(d) above, the Restricted Stock will terminate
immediately and be of no force or effect.

(f) For purposes of this Section 2, the following terms have the meanings set
forth below:

“Cause” means any cause for unilateral termination of employment by the Company
based on employee misconduct, as specified in the Participant’s employment
agreement with the Company, or, if the Participant is not party to an employment
agreement with the Company, means (i) material failure to perform employment
duties (not as a consequence of any illness, accident or other disability),
(ii) continued, willful failure to carry out any reasonable lawful direction of
the Company, (iii) diverting or usurping a corporate opportunity of the Company,
(iv) gross negligence or recklessness in performance of employment duties,
(v) other serious willful misconduct which causes material injury to the Company
or its reputation, including, but not limited to, willful or gross misconduct
toward any of the Company’s other employees, and (vi) commission of a felony or
a crime involving moral turpitude.

“Disability” means the Participant (i) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, or (ii) is, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefit for a period of not less
than three months under an accident and health plan covering employees of the
Company.

“Good Reason” means, without the Participant’s consent, a (i) reduction by the
Company in the Participant’s title, compensation, duties and/or responsibilities
or (ii) relocation by the Company following a Change of Control of the
Participant’s principal place of employment to a location more than 30 miles
distant from its location at the time of the Change of Control.

 

  3. Transferability

Unless permitted by the Committee in accordance with the terms of the Plan, the
Restricted Stock may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated prior to vesting, other than by will or by the laws of
descent and distribution.

 

  4. Miscellaneous

(a) This Agreement and the rights of the Participant hereunder are subject to
the terms and conditions of the Plan, as the same may be amended from time to
time, as well as to such rules and regulations as the Committee may adopt for
administration of the Plan. If there is any inconsistency between the terms of
this Agreement and the terms of the Plan, the Plan’s terms shall completely
supersede and replace the conflicting terms of this Agreement.

 

2



--------------------------------------------------------------------------------

(b) This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required or, the Committee determines are
advisable. The Participant agrees to take all steps the Company determines are
necessary to comply with all applicable provisions of federal and state
securities law in exercising his or her rights under this Agreement. The
Committee shall have the right to impose such restrictions on any of the
Restricted Stock as it deems necessary or advisable under applicable federal
securities laws, the rules and regulations of any stock exchange or market upon
which Shares are then listed or traded, and/or any blue sky or state securities
laws applicable to Shares. It is expressly understood that the Committee is
authorized to administer, construe, and make all determinations necessary or
appropriate to the administration of the Plan and this Agreement, all of which
shall be binding upon the Participant.

(c) Vesting of the Restricted Stock will be subject to the Participant
satisfying all applicable federal, state, local and foreign taxes. The Company
shall have authority to deduct or withhold from all amounts payable to the
Participant in connection with the Restricted Stock, or require the Participant
to remit to the Company, an amount sufficient to satisfy any applicable taxes
required by law.

(d) To the extent not preempted by federal law, this Agreement shall be governed
by, and construed in accordance with, the laws of the State of New York.

IN WITNESS WHEREOF, the Company and the Participant have executed this Agreement
as of the Date of Award.

 

VONAGE HOLDINGS CORP. By:        Name:   Title:        Participant

 

3